FLORIO, PERRUCCI, STEINHARDT & CAPPELLI, LLC
Brian R. Tipton, Esq. (Attorney ID No. 024101999)

235 Broubalow Way

Phillipsburg, New Jersey 08865

Telephone: 908-854-8300

btipton@floriolaw.com
Attorneys for Third Party Defendant, PKF Mark IH Inc.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

REFORESTATION SOLUTIONS,
INC.,
: Civil Action No.:
Plaintiff, : 3:18-CV-08095-BRM-DEA
v.
BURKE ENVIRONMENTAL, INC.,
BONDEX INSURANCE GROUP, :
and TRAVELERS CASUALTY AND: ORDER ENTERING DEFAULT
SURETY COMPANY : JUDGMENT AGAINST
: DEFENDANT/THIRD-PARTY
Defendants. : PLAINTIFF, BURKE
: ENVIRONMENTAL, INC.

 

BURKE ENVIRONMENTAL, INC.,
Third Party Plaintiff
V.

PKF-MARK, III, INC.,

Third Party Defendant

 

 

 

THIS MATTER having been brought before the Court upon the application of
Brian R. Tipton, Esq., attorney for Third-Party Defendant, PKF Mark, III, Inc. for an Order

entering Default Judgment for PAF Mark Ill, Inc., against Defendant/Third-Party Plaintiff,

{00746073.DOCX v I}
Burke Environmental, Inc., and the Court, having considered the submission made by counsel,
and for good cause shown:
lo"

DAY OF Man

ORDERED that Default Judgment shall be entered for PKF Mark III, Inc. and

IT IS ON THIS ©

against Defendant/Third-Party Plaintiff, Burke Environmental, Inc. for the sum of $55,512.34;

and

IT IS FURTHER ORDERED that Third-Party Defendant’s Counsel shall forward a

copy of this Order to Defendant/Third-Party Plaintiff within seven (7) business days of receipt

tu Mf

HON. DOUCLAS-F-ePERE-E-S rT.
QniaAn 2. MAETINOTT!, Ups

thereof.

BY:

 

(00746073.D0CX v.1}
